                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5    CHARLES KINNEY,                                       Case No.19-mc-80021-JD
                                                         Plaintiff,
                                   6
                                                                                              ORDER RE PREFILING REVIEW
                                                  v.
                                   7

                                   8    PHILIP S. GUTIERREZ,
                                                         Defendant.
                                   9

                                  10

                                  11             Plaintiff Charles Kinney is subject to a vexatious-litigant order in this district. Dkt. No. 56

                                  12   in Case No. 18-cv-01041-EMC. Among his many earlier lawsuits is a case against the Honorable
Northern District of California
 United States District Court




                                  13   Philip S. Gutierrez, United States District Judge in the Central District of California, related to

                                  14   Kinney’s real property in Los Angeles. See Dkt. No. 53 at 4-5 in Case No. 18-cv-01041-EMC.

                                  15   Judge Edward Chen imposed a pre-filing review requirement for any further suits in our district

                                  16   related to that property or associated court proceedings.

                                  17             The Court has reviewed the proposed complaint lodged under this case name and number,

                                  18   and finds that it falls within the scope of the vexatious-litigant order. Kinney again sues Judge

                                  19   Gutierrez in relation to his Los Angeles property, and again challenges the orders against him in

                                  20   the earlier actions. See, e.g., Compl. ¶¶ 5-6, 19.

                                  21             Consequently, the complaint may not be filed. The Clerk of Court is directed to close this

                                  22   matter.

                                  23             IT IS SO ORDERED.

                                  24   Dated: February 26, 2019

                                  25

                                  26
                                                                                                       JAMES DONATO
                                  27                                                                   United States District Judge
                                  28
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        CHARLES KINNEY,
                                   4                                                          Case No. 19-mc-80021-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        PHILIP S. GUTIERREZ,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on February 26, 2019, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Charles Kinney
                                       5826 Presley Way
                                  18   Oakland, CA 94618
                                  19

                                  20
                                       Dated: February 26, 2019
                                  21

                                  22                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  23

                                  24

                                  25                                                      By:________________________
                                                                                          LISA R. CLARK, Deputy Clerk to the
                                  26
                                                                                          Honorable JAMES DONATO
                                  27

                                  28
                                                                                          2
